BETTS, District Judge.
This sloop was captured in Lake Borgne, Louisiana, December 11, 1861, by the United States steamer New London, and, as in the last preceding case, the vessel was, after valuation by a naval survey, taken to the use and service of the United States. She was documented as a vessel belonging to the port of New Orleans August 10th, 1861. No cargo was arrested with the vessel. She was a fishing vessel, and owned one-half in New Orleans, and one-half by her master, a native of Connecticut, residing in, and a citizen of, New Orleans, and was built in New London, Connecticut. The other half-owner also resides in New Orleans, and is an American citizen. She went out of New Orleans on a fishing voyage, and was to return to that port, and was destined to no other port. She left New Orleans December 7. Both owners knew that New Orleans was blockaded, when the vessel sailed. • The vessel, after seizure, was taken down to Ship island, and was stripped and sunk by United States officers there. She was of about twenty-four tons burden. The master and crew were brought on to this port, and were examined in praeparatorio. No appearance or defence was made for the vessel.
The vessel having left the port of New Orleans after that port was blockaded, with intent to catch a cargo of fish, and return with it to that port, for a market, and being herself enemy property seized at sea, was subject to condemnation and forfeiture, and judgment to that effect must be accordingly ordered.
The appraised value at which she was accepted by the United States and devoted to the public use and service, will be regarded by the court as her value, and that amount will be decreed forfeited to the libellants. Decree accordingly.